Exhibit 10.1

THE PROGRESSIVE CORPORATION

DIRECTOR COMPENSATION

May 2013-May 2014

 

Chairman of the Board

   $ 300,000   

Audit Committee Chair

   $ 250,000   

Audit Committee Member

   $ 230,000   

Compensation Committee Chair

   $ 240,000   

Compensation Committee Member

   $ 225,000   

Investment Committee Chair

   $ 230,000   

Investment Committee Member

   $ 225,000   

Nominating and Governance Chair

   $ 20,000 additional   

Nominating and Governance Member

   $ 15,000 additional   

NOTES:

 

  1. Members of the Executive Committee do not receive additional compensation.